[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________                  FILED
                                                          U.S. COURT OF APPEALS
                               No. 09-15974                 ELEVENTH CIRCUIT
                                                                MAY 24, 2010
                           Non-Argument Calendar
                                                                 JOHN LEY
                         ________________________
                                                                  CLERK

                     D. C. Docket No. 05-20251-CR-ASG

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

ANTHONY L. JERDINE,

                                                            Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                                (May 24, 2010)

Before CARNES, PRYOR and MARTIN, Circuit Judges.

PER CURIAM:

     Anthony Lewis Jerdine, a felon on supervised release, appeals pro se the
denial of his petition for a writ of error coram nobis under the All Writs Act. 28

U.S.C. § 1651(a). Jerdine argued that his conviction was void because the statute

that conferred jurisdiction on the district court, 18 U.S.C. § 3231, was

unconstitutional. We affirm.

      The All Writs Act gives federal courts authority to issue “all writs necessary

or appropriate in aid of their respective jurisdictions and agreeable to the usages

and principles of law.” 28 U.S.C. § 1651(a). A district court may issue a writ of

error coram nobis only if “there is and was no other available avenue of relief”and

“the error involves a matter of fact of the most fundamental character which has

not been put in issue or passed upon and which renders the proceeding itself

irregular and invalid.” Alikhani v. United States, 200 F.3d 732, 734 (11th Cir.

2000). We review the denial of a writ of error coram nobis for abuse of discretion.

Id.

      The district court did not abuse its discretion by denying Jerdine a writ of

error coram nobis. Jerdine had available other means to challenge his conviction,

and he previously challenged without success the jurisdiction of the district court

in a petition for a writ of mandamus, In re Jerdine, No. 06-11534 (11th Cir. June 8,

2006), and a motion to vacate, Jerdine v. United States, No. 09-16240 (11th Cir.

Apr. 21, 2010). See Alikhani, 200 F.3d at 734. Jerdine argues on appeal that he



                                           2
also is entitled to relief because he was effectively denied counsel during his guilty

plea proceedings and his guilty plea was not knowingly and voluntarily made, but

we will not consider these arguments for the first time on appeal. See Tannenbaum

v. United States, 148 F.3d 1262, 1263 (11th Cir. 1998). Jerdine is not entitled to

extraordinary relief.

      The denial of Jerdine’s petition for a writ of error coram nobis is

AFFIRMED.




                                           3